Citation Nr: 0400089	
Decision Date: 01/05/04    Archive Date: 01/21/04	

DOCKET NO.  03-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability. 

2.  Entitlement to an effective date earlier than July 26, 
2001, for the grant of service connection for a left shoulder 
disability.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from January 1983 
to June 1983, from August 1985 to October 1987, and from 
December 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
VARO in Roanoke, Virginia, which granted service connection 
for residuals of acromioclavicular separation of the left 
shoulder and assigned a 20 percent disability rating, 
effective July 26, 2001, the date of receipt of the veteran's 
claim for disability benefits.  The RO also denied 
entitlement to service connection for a chronic low back 
disability.  

For reasons which will be set forth at the end of the 
decision below, the issue of the veteran's entitlement to 
service connection for a low back disability is being 
deferred pending additional development.  This portion of the 
appeal is being remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
chronic low back disorder was received by the RO on July 26, 
2001.  

2.  In April 2002, the RO granted service connection for a 
left shoulder disability and correctly assigned an effective 
date of July 26, 2001, the date of receipt of the initial 
claim. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 26, 2001, 
for the grant of service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
VA with respect to the duty to assist.  

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
general, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, VA has a duty to notify the veteran of 
any information and evidence necessary to substantiate a 
claim for VA benefits.  Further, VA has a duty to assist a 
veteran in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A.  

From a review of the record, the Board finds that VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating the effective date claim.  
During the course of this appeal, the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for entitlement to an earlier 
effective date for establishment of service connection for 
the shoulder disability.  The discussions as contained in the 
rating decision, the statement of the case, and specifically 
information in that document about the VCAA have provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  He was given the laws with regard to earlier 
effective dates.  Also, he was specifically informed of the 
VA's duty to notify him and the duty to assist and what 
actions the veteran should take and what actions that VA 
would undertake.  The veteran was asked to advise VA if there 
was any information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A report of 
contact dated August 14, 2001, reflected that the veteran 
stated that he had received no treatment for his shoulder 
condition since discharge from service.  He claimed he was 
told while on active duty the condition would definitely get 
better.  

The Board therefore finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed with regard to this issue.  VA also has a 
duty under the VCAA to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  It appears, however, 
that all of the evidence relevant to the issue at hand has 
been obtained.  Indeed, the evidentiary facts are not really 
disputed.  The Board concludes that VA has satisfied its duty 
to notify and to assist the veteran with respect to the claim 
decided herein.  The Board is of the opinion that the veteran 
has submitted a substantially complete application for VA 
benefits and there is no reasonable possibility that any 
further assistance VA would provide to the veteran would 
substantiate his current claim.  See 38 C.F.R. § 3.159(d). 

Although Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001), held that all of the sections of the VCAA were 
retroactive, the U.S. Court of Appeals for Veterans Claims 
(Court) has also held that the holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  The Court 
has held the VCAA inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231 
(2000); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exits that such assistance would aid in substantiating a 
claim").  The facts are not really in dispute; the current 
appeal really involves the application of current law to 
those facts, and, although not perfectly analogous, this 
appeal is more akin to the appeal decided in Smith v. Gober, 
which involved a legal rather than a factual matter.  Under 
the circumstances, a remand would serve no useful purpose and 
would raise form of a substance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  (Strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the fact of overwhelmingly evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran with 
regard to this appeal.  Further development of the appeal and 
further expending of VA's resources with respect to it are 
not warranted.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  If, however, a claim of entitlement 
to service connection is received within a year following 
separation from service, the effective date will be the date 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i). 

Here the veteran acknowledged at the hearing before the 
undersigned in June 2003 that he first filed a claim for 
service connection for a back disorder years after service 
because "I had just found out that I could file a claim about 
almost two years ago."  (Transcript, page 17).  The veteran 
further recalled at the hearing that he had some work done on 
his teeth within the first year after service discharge in 
Norfolk, Virginia.  He recalled there were some employment 
services that were supposed "to be available to you to help, 
help you find work and stuff like that.  And that was, and I 
went there and I talked with a counselor there and that's 
when they also reaffirmed that I didn't have any benefits and 
you know basically go away son you bother me you know."  He 
further stated that he did not recall ever asking anything 
about the shoulder injury at that time.  "I think I had 
talked to them about just basic VA benefits you know...and I 
cannot recall to the best of my knowledge if I had brought up 
my shoulder at that time...."  (Transcript, page 20).

A review of the record reveals that on July 26, 2001, the RO 
received the veteran's initial application for service 
connection for a left shoulder disability.  In April 2002, 
the RO granted service connection for a left shoulder 
disorder, and made the effective date of the grant July 26, 
2001, the date of the veteran's application for service 
connection.  

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefor.  Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000).  In this case, the RO has granted the earliest 
effective date for a grant of service connection for a left 
shoulder disability that the law allows.  

The undersigned also notes that although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
38 C.F.R. § 3.155(a), even an informal claim for VA benefits 
must identify the benefit sought.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  Further "the mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  Id. At 135.  The Court has emphasized this point:  
"The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection [between a claimed disorder 
and a service-connected disorder] but on the date that the 
application upon which service connection was virtually 
awarded was filed with VA.  Furthermore, because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim."  Lalonde v. West, 12 Vet. 
App. 377, 382 (1992).  The record is devoid of any 
communication from the veteran prior to 2001 that could be 
construed as a formal or informal claim for benefits 
identifying the benefit sought, that being service connection 
for a left shoulder disorder.  It follows that an effective 
date for service connection for a left shoulder disability 
earlier than July 26, 2001, is not warranted.  


ORDER

An effective date earlier than July 26, 2001, for the grant 
of service connection for a left shoulder disability is 
denied. 


REMAND

With regard to the claim for service connection for a low 
back disorder, the veteran testified at the hearing that in 
1986 he was seen for problems with his back at the Battle 
Creek General Hospital.  He indicated the current name is the 
Battle Creek Health Systems.  When asked whether he requested 
the RO attempt to obtain records, he indicated he did not.  
He stated he had not received treatment from any other 
civilian facilities.  A review of the record does not 
identify any records from the Battle Creek Health Systems.  
Clearly, an attempt must be made to determine whether or not 
that facility has any records pertaining to reported 
treatment of the veteran there in the 1980's for a reported 
back disability.  

In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
health providers who have treated him for 
a low back disability.  After securing 
the necessary releases, the RO should 
attain copies of the treatment records 
from the facilities that it identified.  
These records should be associated with 
the claims file.  Of particular interest 
are any medical records from the Battle 
Creek Health Systems in Battle Creek, 
Michigan, regarding reported treatment 
for back problems in the mid-1980's, 
especially 1986.  

2.  The RO should take such additional 
development as it deems proper with 
respect to the claim, and follow any 
applicable regulations or directives 
implementing the provisions of the VCAA 
as to notice and development.  If deemed 
advisable, an orthopedic examination is 
warranted for the purpose of determining 
the nature and etiology of any current 
low back disorder.  

3.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran should 
be provided a supplemental statement of 
the case.  The supplemental statement 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



